DETAILED ADVISORY ACTION
1.	Applicant’s AFCP response filed 1/21/2022 was received.  Although not entered, the proposed claim amendments have been considered as best as possible in the allotted time as detailed below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
2.	The objection to the specification as failing to provide proper antecedent basis for the claimed subject matter would be maintained.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  the terms of a first cathode active material, a second cathode active material, a first anode active material, and a second anode active material in the context they are presented in claim 1.  
	It is noted the above terms appear to be new terminology versus new matter, wherein as emphasized below in MPEP § 608.01(o), new terminology must be added to the specification so the claims terms have antecedent basis in the specification:
The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies. A term used in the claims may be given a special meaning in the description. See MPEP § 2111.01 and § 2173.05(a).
Usually the terminology of the claims present on the filing date of the application follows the nomenclature of the specification, but sometimes in amending the claims or in adding new claims, new terms are introduced that do not appear in the specification. The use of a confusing variety of terms for the same thing should not be permitted.
While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification. See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103. Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner’s amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced.
	Appropriate correction is required.  

3.	In the response filed, Applicant cites various portions of the specification, wherein none of these utilized the new terminology presented of a first cathode active material, a second cathode active material, a first anode active material, and a second anode active material in the context they are presented in claim 1.   As detailed in the various portions cited by Applicant, the issue is not one of new matter, simply new terminology, wherein none of the terms as italicized appears in the specification.  As emphasized above, while an applicant is not limited to the nomenclature in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from for new terms appearing in the claims.  

Claim Objections
4.	The objection to claim 1 would be overcome and withdrawn by the correction filed.   

Claim Rejections - 35 USC § 112
5.	The rejections of claims 19 and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite would be overcome and withdrawn in view of the proposed corrections.  

Examiner Comments on Proposed Language
6.	It is noted that “adjacent to” is not particularly limiting in terms of the required positioning of the given regions relative to one another as it is broadly defined as:
	“not distant : nearby” – Merriam-Webster Online dictionary, https://www.merriam-webster.com/dictionary/adjacent 
	“Close to; lying near” – The American Heritage dictionary, https://www.ahdictionary.com/word/search.html?q=adjacent 
	“next to or near something else” – Macmillan dictionary, https://www.macmillandictionary.com/dictionary/american/adjacent 
	“laying near or close by, but not necessarily connected” -Your Dictionary, https://www.yourdictionary.com/adjacent 

This interpretation is further evident from at least dependent claim 19 where the anode further comprises a third anode region and/or a fourth anode region, wherein the third anode region as further expanded upon in the specification (P62 of the PGPUB) includes a “second anode edge region” (Fig. 2).  In other words, the sequence of regions as further defined in the specification would be as follows with the alternative terminology as also utilized in the specification shown below in conjunction with an Examiner annotated/altered figure (based on Fig. 2 and adding 5a and 5b):  

         (body region 1) - (first edge region 5a)  -   (second edge region 5b) – empty foil region 2

    PNG
    media_image1.png
    229
    337
    media_image1.png
    Greyscale


Accordingly, the Examiner highly recommends further limitations with respect to the specific regions relative to one another as “adjacent to” is not particularly limiting.

7.	It is noted that the claims do not define the given anode regions and cathode regions with respect to one another in terms of position.  For example, there is no requirement in terms of how the first anode region is spatially relative to the first cathode region, and there is no requirement in terms of how the second anode region is spatially relative to the second cathode region which opens the prior art to many interpretations of the what the given regions may be.  It is recommended that limitations correlating a given anode region to a given cathode region are also provided.  
	It is respectfully requested that any future amendments include comments specifically citing support for any amendments made to the claims [see MPEP 2163, section 3(b); MPEP § 714.02; MPEP § 2163.06; See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007)]:  “With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims.” and  "Applicant should ... specifically point out the support for any amendments made to the disclosure." 
Claim Rejections - 35 USC § 102
8.	The rejection of at least claim 16 under 35 U.S.C. 102(a)(1) as being anticipated by Fujii (US 2018/0366786) would be maintained.  It is noted that time did not allow review of the dependent claims rejected under this heading under the AFCP.
	Applicant argues:  Fujii does not disclose a partitioned coating as presently claimed. More specifically Fujii does not disclose a cathode, the cathode comprising a cathode substrate having a surface coated with a first cathode active material in a first cathode region and a second cathode active material in a second cathode region adjacent the first cathode region to form a cathode coating; and an anode, the anode comprising an anode substrate having a surface coated with a first anode active material in a first anode region and a second anode active material in a second anode region adjacent the first anode region to form an anode coating, wherein at least one of the cathode coating and the anode coating is a partitioned coating including different active materials. 

	In response, it is not clear how Fujii is deficient in teaching the above subject matter.  Figure 2 of Fujii is reproduced below with the claim addressed below:  

    PNG
    media_image2.png
    494
    505
    media_image2.png
    Greyscale

Regarding claim 16, Fujii teaches a lithium ion secondary battery (“battery cell”) (P50-55; Fig. 2; not limited to full disclosure), comprising:
a positive electrode 10 (“a cathode”), the cathode 10 comprising a cathode current collector 11 (“cathode substrate”) having a surface (illustrated above) coated with a first cathode active material in a first cathode region 121 and a second cathode active material in a second cathode region 124 adjacent the first cathode region 121 to form a cathode coating 12;
a negative electrode 30 (“an anode”), the anode 30 comprising an anode current collector 31 (“anode substrate”) having a surface coated with a first anode active material in a first anode region 321 and a second anode active material in a second anode region 324 adjacent to the first anode region to form an anode coating 32 (P22, 29-33, 48-55), wherein
a value (AC/CC) (“CB1”) is a ratio of the unit area capacity Ac (“CsA1”) of the first anode region 321 to the unit area capacity Cc (“CsC1”) of the first cathode region 121;
a value (AE/CE) (“CB2”)  is a ratio of the unit area capacity AE (“CsA2”) of the second anode region 324 to the unit area capacity CE (“CsC2”) of the second cathode region 124; 
wherein (AE/CE) (“CB2”) is larger than the value of (AC/CC) (“CB1”) (P55; Table 1 Examples; see also Fig. 7) and
wherein the provision of “the surface coating of at least one of the cathode substrate and the anode substrate is a partitioned coating including different active materials” is met given the anode 30 as described and illustrated is such that the surface coating 32 of the anode substrate 31 (“anode current collector”) is a partitioned coating (see Fig. 2) including mixed carbon active material including both graphite active particles and amorphous carbon active particles (P32) (i.e., “including different active materials”).  Alternatively, “different” is defined to include the meaning of “distinct” or “separate” such that both of the surface coatings of the cathode substrate different (i.e., separate, distinct) active materials (i.e., different, distinct particles spread throughout the respective partitioned coatings 12, 32). 

9.	Thus, it is respectfully unclear to the Examiner what Fujii fails to disclose as presented in the proposed claim, wherein the rejection would be maintained.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/AMANDA J BARROW/Primary Examiner, Art Unit 1729                                                                                   
















Claim Rejections - 35 USC § 112
3.	The rejection of claim 17, and thus dependent claims 18-20, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement would be overcome by entry of the amendment.   
	It is noted here that based on the Examiner’s understanding of the quoted portions of the specification, the “first active material” and the “second active material” of each of the anode 
	Examiner Comments on Proposed Language
4.	It is noted that “adjacent to” is not particularly limiting in terms of the required positioning of the given regions relative to one another as it is broadly defined as:
	“not distant : nearby” – Merriam-Webster Online dictionary, https://www.merriam-webster.com/dictionary/adjacent 
	“Close to; lying near” – The American Heritage dictionary, https://www.ahdictionary.com/word/search.html?q=adjacent 
	“next to or near something else” – Macmillan dictionary, https://www.macmillandictionary.com/dictionary/american/adjacent 
	“laying near or close by, but not necessarily connected” -Your Dictionary, https://www.yourdictionary.com/adjacent 

This interpretation is further evident from at least dependent claim 19 where the anode further comprises a third anode region and/or a fourth anode region, wherein the third anode region as further expanded upon in the specification (P79 of the PGPUB) includes a “second anode edge region” (Fig. 2).  In other words, the sequence of regions as further defined in the specification would be as follows with the alternative terminology as also utilized in the specification shown below in conjunction with an Examiner annotated/altered figure (based on Fig. 2 and adding 5a and 5b):  
       First anode region – second anode region –    third anode region –    uncoated region


    PNG
    media_image1.png
    229
    337
    media_image1.png
    Greyscale


Accordingly, the Examiner highly recommends further limitations with respect to the specific regions relative to one another as “adjacent to” is not particularly limiting.

Claim Rejections - 35 USC § 102
5.	The rejection of at least claim 17 under 35 U.S.C. 102(a)(1) as being anticipated by Takahata et al. (US 2014/0248528) would be maintained.  It is noted that time did not permit review of the dependent claims in conjunction with the proposed amendments.
	With respect to what the uncoated region of the anode substrate and uncoated region of the cathode substrate, these regions could be those pointed to below, which in conjunction with the second interpretation or third interpretation presented in the prior Office Action, meets the claim.

    PNG
    media_image3.png
    632
    768
    media_image3.png
    Greyscale

6.	The rejection of claims 17-20 under 35 U.S.C. 102(a)(1) as being anticipated by Fujii et al. (US 2018/0366786) would be maintained. 
	Applicant argues that the rejection is overcome because claim 17 has been amended to clarify the relationship of the regions (page 15 of the response as filed):

    PNG
    media_image4.png
    147
    662
    media_image4.png
    Greyscale

	As detailed above in the Examiner Comments section above, the language of “adjacent to” is broadly defined as “not distant : nearby, ” “close to; lying near,” “next to or near something else,” or “laying near or close by, but not necessarily connected” (corresponding dictionaries listed above).  Note this interpretation is further evident from at least dependent claim 19 and the corresponding disclosure (detailed above; not repeated here).
	Accordingly, based on these definitions and corresponding interpretation within the instant disclosure, the regions as relied upon within Fujii are considered “adjacent to” the respective entity defined within the claim.  Thus, the rejection would be maintained and the 
adjacent to” is not particularly limiting.  
Furthermore, it is respectfully noted that if further limitations are provided to define the regions relative to one another within the independent claim, care should be taken to make sure the dependent claims are still within the scope of the independent claim (e.g., at least claim 19 in terms of the third and/or fourth anode regions and claim 20 in terms of the third and/or fourth regions being capable of being implemented in whatever required configuration the independent claim presents) or cancelled if not within the scope of the independent claim.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/AMANDA J BARROW/Primary Examiner, Art Unit 1729